EXHIBIT 10.6
 
 
DEFERRED STOCK UNIT AWARD AGREEMENT
 
UNDER THE ANIMAL HEALTH INTERNATIONAL, INC.
2007 STOCK OPTION AND INCENTIVE PLAN
 
Name of Grantee:____________________________________
Number of DSUs Granted:_____________________________
Grant Date:________________________________________
 
 
1. Award.  Pursuant to the Animal Health International, Inc. 2007 Stock Option
and Incentive Plan (the “Plan”) as amended through the date hereof, Animal
Health International, Inc. (the “Company”) hereby grants to the Grantee named
above the number of restricted Deferred Stock Units (“DSUs”) specified
above.  This Award represents a promise to pay out to the Grantee at a future
date, subject to the restrictions and conditions set forth herein and in the
Plan, a number of shares of common stock, par value $.01 per share (the “Stock”)
of the Company equal to the number of vested DSUs.
 
2. Restrictions and Conditions.
 
(a) The DSUs are subject to restrictions as set forth herein and in the Plan.
 
(b) DSUs granted herein may not be sold, assigned, transferred, pledged or
otherwise encumbered or disposed of by the Grantee prior to vesting.
 
3. Vesting of DSUs.  The restrictions and conditions in Paragraph 2 of this
Agreement shall lapse on the anniversary of the Grant Date so long as the
Grantee remains a Director of the Company on such date.
 
Subsequent to such Vesting Date or Dates, the shares of DSUs on which all
restrictions and conditions have lapsed shall no longer be deemed restricted and
shall be considered vested.
 
4. Timing and Form of Payout.  The vested DSUs shall be paid out in full in the
form of shares of Stock within 90 days following the Grantee’s “separation from
service” (as determined in accordance with Treasury Regulation Section
1.409A-1(h)).  Notwithstanding the foregoing, in the event the Company
determines that the Grantee is a “specified employee” (as determined in
accordance with Treasury Regulation Section 1.409A-1(i)), any such payment due
under this Paragraph 4 shall not be made before the date that is six months
after the date of such separation from service (or, if earlier, the date of
death of the Grantee).
 
5. Voting Rights and Dividends.  Until such time as the DSUs are paid out in
shares of Stock, the Grantee shall not have voting rights.  However, all
dividends and other distributions paid with respect to the DSUs shall accrue and
shall be converted to additional DSUs based on the closing price of the Stock on
the dividend distribution date.  Such additional DSUs shall be subject to the
same restrictions on transferability as are the DSUs with respect to which they
were paid.
 
6. Sale Event.  Notwithstanding anything to the contrary in this Agreement, in
the event of a Sale Event, that constitutes a “change in control event” (as
determined in accordance with Treasury Regulation Section 1.409A-3(i)(5)), prior
to the payout of the DSUs pursuant to Paragraph 4, all DSUs shall be paid out in
full in the form of shares of Stock within 90 days following the Sale Event.
 
7. Recapitalization.  In the event of any change in the capitalization of the
Company such as a stock split or a corporate transaction such as any merger,
consolidation, separation, or otherwise, the number and class of DSUs subject to
this Agreement may be equitably adjusted by the Administrator, in its sole
discretion, to prevent dilution or enlargement of rights.
 
8. Beneficiary Designation.  The Grantee may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Agreement is to be paid in case of his or her death
before he or she receives any or all of such benefit.  Each such designation
shall revoke all prior designations by the Grantee, shall be in a form
prescribed by the Company, and will be effective only when filed by the Grantee
in writing with the Company during the Grantee’s lifetime.  In the absence of
any such designation, benefits remaining unpaid at the Grantee’s death shall be
paid to the Grantee’s estate.
 
9. Continuation of Service as Director.  This Agreement shall not confer upon
the Grantee any right to continue service with the Company, nor shall this
Agreement interfere in any way with the Company’s right to terminate the
Grantee’s service at any time.
 
10. Incorporation of Plan.  Notwithstanding anything herein to the contrary,
this Agreement shall be subject to and governed by all the terms and conditions
of the Plan.  Capitalized terms in this Agreement shall have the meaning
specified in the Plan, unless a different meaning is specified herein.
 
11. Transferability.  This Agreement is personal to the Grantee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.
 
12. Notices.  Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.
 
 
ANIMAL HEALTH INTERNATIONAL, INC.
 
 
By:_____________________________________                                                          
Title:  ___________________________________
 
 
The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.
 
Dated: _______________________                                      ________________________________________                    
Grantee’s Signature
 
Grantee’s name and address:
 ________________________________________
 
 ________________________________________
 
 ________________________________________
 
 ________________________________________
 